 



Exhibit 10(g)
CERNER CORPORATION
2004 LONG — TERM INCENTIVE PLAN G
     The purpose of the Cerner Corporation Long-Term Incentive Plan G (the
“Plan”) is to encourage designated key associates and non-employee directors of
Cerner Corporation (the “Company”) and its subsidiaries to contribute materially
to the growth of the Company, thereby benefiting the Company’s shareholders by
aligning the economic interests of the participants with those of the
shareholders.
     1. Administration
     (a) Committee. The Plan shall be administered and interpreted by the
Compensation Committee of the Board of Directors or such other committee as the
Board of Directors of the Company (the “Board”) may designate to administer this
Plan (the “Committee”). The Committee shall consist of three or more members of
the Board, all of whom shall be: (i) “outside directors” as defined under
section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
related Treasury regulations, (ii) “non-employee directors” as defined under
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and (iii) in the judgment of the Board, qualified to administer the Plan
and act as a Member of the Committee pursuant to all applicable rules,
regulations and listing standards of the Nasdaq Stock Market (or such other
stock exchange on which the Stock is traded), including any applicable standards
for independence. Any member of the Committee who does not satisfy the
qualifications set out in the preceding sentence may recuse himself or herself
from any vote or other action taken by the Committee. The Board may, at any time
and in its complete discretion, remove any member of the Committee and may fill
any vacancy in the Committee.
     (b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan;
(ii) determine the type, size and terms of the grants to be made to each such
individual; (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability; (iv) amend
the terms (other than terms related to initial pricing of the shares) of any
previously issued Grant and (v) deal with any other matters arising under the
Plan.
     (c) Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or any part of
its authority and powers under this Plan to one or more Directors or officers of
the Company; provided, however, that the Committee may not delegate its
authority and powers (i) with respect to Section 16 Persons, or (ii) in any way
which would jeopardize the Plan’s qualification under Section 162(m) of the Code
or Rule 16b-3.
     (d) Committee Determinations. The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt, amend or rescind such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.
     2. Grants
     Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), restricted stock as described in Section 6 (“Restricted Stock”),
restricted stock units as described in Section 6 (“Restricted Stock Units”),
stock appreciation rights as described in Section 7 (“SARs”), performance units
as described in Section 8 (“Performance Units”), performance shares as

 



--------------------------------------------------------------------------------



 



described in Section 8 (“Performance Shares”), and phantom stock as described in
Section 9 (“Phantom Stock”) (hereinafter collectively referred to as “Grants”).
All Grants shall be subject to the terms and conditions set forth herein and to
such other terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in a grant instrument (the “Grant Instrument”) or an amendment to the Grant
Instrument. The Committee shall approve the form and provisions of each Grant
Instrument. Grants under a particular Section of the Plan need not be uniform as
among the Grantees. Grants, other than Options or SARs, shall vest as follows:
(a) time based Grants shall have a minimum three (3) year vesting schedule; and,
(b) performance based Grants shall have a minimum one (1) year vesting schedule.
     3. Shares Subject to the Plan
     (a) Shares Authorized. Subject to the adjustment specified in Section 3(c)
below, the aggregate number of shares of common stock of the Company (“Company
Stock”) that may be issued or transferred under the Plan is two million
(2,000,000) shares. The shares may be authorized but unissued shares of Company
Stock or reacquired shares of Company Stock, including treasury shares and
shares purchased by the Company on the open market for purposes of the Plan. If
and to the extent that shares of Company Stock subject to an outstanding Grant
are not issued by reason of the forfeiture, termination, surrender, cancellation
or expiration while unexercised of such Grant, or by reason of tendering or
withholding of shares (by either actual delivery or by attestation) to pay all
or a portion of the Exercise Price or to satisfy all or a portion of any tax
withholding obligations relating to the Grant or the exercise of a Grant, or to
satisfy recovery of all or a portion of the fringe benefit tax or similar taxes
(the “Fringe Benefit Tax”), payable by the Company and/or its subsidiaries
relating to the Grant, vesting and/or exercise of a Grant settled in such a
manner such that some or all of the shares covered by the Grant are not issued
to a participant, or being exchanged for a Grant under this Plan that does not
involve Company Stock, then such shares shall immediately again be available for
issuance under this Plan and credited back to the 2,000,000 share limitation on
Company Stock, as applicable. The Committee may from time to time adopt and
observe such procedures concerning the counting of Shares against the Plan
maximum as it may deem appropriate.
     (b) Individual Limit. During any calendar year, no individual may be
granted Options or other Grants under the Plan that, in the aggregate, may be
settled by delivery of more than five hundred thousand (500,000) shares of
Company Stock, subject to adjustment as provided in Section 3(c). In addition,
with respect to Grants the value of which is based on the Fair Market Value of
Company Stock and that may be settled in cash (in whole or in part), no
individual may be paid during any calendar year cash amounts relating to such
Grants that exceed the greater of the Fair Market Value (as defined in
Section 5(b)(iii)) of the number of shares of Company Stock set forth in the
preceding sentence either at the date of grant or at the date of settlement.
This provision sets forth two separate limitations, so that Grants that may be
settled solely by delivery of Company Stock will not operate to reduce the
amount or value of cash-only Grants, and vice versa; nevertheless, Grants that
may be settled in Company Stock or cash must not exceed either limitation.
     With respect to Grants, the value of which is not based on the Fair Market
Value of Company Stock, no individual may receive Grants pursuant to this Plan
during any calendar year involving a cash value plus shares of Company Stock
with a Fair Market Value at date of grant that, in the aggregate, exceeds five
million dollars ($5,000,000).
     Grants to Non-Employee Directors will be set by the Committee based on
either a formula or a maximum grant amount taking into consideration the
recommendations of at least one independent third party consultant to the
Company’s Board of Directors.
     (c) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the

 



--------------------------------------------------------------------------------



 



Company’s receipt of consideration, or if the value of outstanding shares of
Company Stock is substantially reduced as a result of a spin-off or the
Company’s payment of an extraordinary dividend or distribution, the maximum
number of shares of Company Stock available for Grants, the maximum number of
shares of Company Stock that any individual participating in the Plan may be
granted in any year, the number of shares covered by outstanding Grants, the
kind of shares issued under the Plan, and the price per share or the applicable
market value of such Grants may be appropriately adjusted by the Committee to
reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Company Stock to preclude, to the extent practicable,
the enlargement or dilution of rights and benefits under such Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Committee shall be final, binding
and conclusive. If and to the extent that any such change in the number or kind
of shares of Company Stock outstanding is effected solely by application of a
mathematical formula (e.g., a 2-for-1 stock split), the adjustment described in
this Section 3(c) shall be made and shall occur automatically by application of
such formula, without further action by the Committee.
     4. Eligibility for Participation
     (a) Eligible Persons. All key associates of the Company and its
subsidiaries (“Associates”), including Associates who are officers or members of
the Board, shall be eligible to participate in the Plan. Members of the Board
who are not Associates (“Non-Employee Directors”) shall be eligible to
participate in the Plan.
     (b) Selection of Grantees. The Committee shall select the Associates and
Non-Employee Directors to receive Grants and shall determine the number of
shares of Company Stock subject to a particular Grant, and/or shall establish
such other terms and conditions applicable to such Grant, in such manner as the
Committee determines. Associates and Non-Employee Directors who receive Grants
under this Plan shall hereinafter be referred to as “Grantees.”
     5. Granting of Options
     (a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to a Grantee.
     (b) Type of Option and Price.
     (i) The Committee may grant Incentive Stock Options that are intended to
qualify as “incentive stock options” within the meaning of section 422 of the
Code or Nonqualified Stock Options that are not intended to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein.
     (ii) The purchase price (the “Exercise Price”) of Company Stock subject to
an Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value (as defined below) of a share of Company Stock on the
date the Option is granted; provided, however, that an Incentive Stock Option
may not be granted to an Associate who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of
Company Stock on the date of grant.
     (iii) The Fair Market Value per share as of any date shall be the closing
reported sale prices of the Stock on The Nasdaq Stock Market (or such other
national securities exchange in the event the Company stock is not then traded
on The Nasdaq Stock Market) as of that date, or if there is no such reported
sales price on the relevant date, then on the last previous day on which a sale
was reported.
     (c) Option Term. The Committee shall determine the term of each Option. The
term of any Option shall not exceed twelve years from the date of grant.
However, an Incentive Stock Option that is granted to an Associate who, at the
time of grant, owns stock possessing more than 10% of the total

 



--------------------------------------------------------------------------------



 



combined voting power of all classes of stock of the Company, or any parent or
subsidiary of the Company, may not have a term that exceeds five years from the
date of grant.
     (d) Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument or an
amendment to the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
     (e) Termination of Employment, Disability or Death. Except as provided
below, an Option may only be exercised while the Grantee who is an Associate is
employed by the Company. In the event that such a Grantee ceases to be employed
for any reason other than a “disability”, death, retirement, or a termination
for the convenience of the Company, any Option held by the Grantee shall
terminate at the close of business ninety days after the Grantee’s last day of
employment. In such case, and in all cases described below under (i), (ii),
(iii) and (iv) below, the Option may be exercised only as to the shares of
Company Stock as to which the Option had become exercisable on or before the
date the Grantee ceases to be an Associate.
     (i) In the event that the Grantee ceases to be employed in a manner
determined by the Committee or Board, in its sole discretion, to constitute
retirement (which determination shall be communicated to the Grantee within
sixty days of such termination), the Option may be exercised by the Grantee, or
in the case of the Grantee’s death, by the Grantee’s beneficiaries entitled to
do so, (A) if the Option is an Incentive Stock Option, within three months
following the Grantee’s retirement, or (B) if the Option is a Nonqualified Stock
Option, the Committee, in its discretion, may provide that the Grantee’s Options
shall be exercisable for up to three years after the date of retirement.
     (ii) In the event the Grantee dies while he or she is an Associate, within
the period referred to in clause (iv) below, or within the period described in
sub-clause (A) and (B) of clause (i), above, (A) if the Option is an Incentive
Stock Option, the Option may be exercisable within one year following the
Grantee’s date of death, or (B) if the Option is a Nonqualified Stock Option,
the Committee, in its discretion, may provide that the Grantee’s Options shall
be exercisable for up to three years after the date of death.
     (iii) In the event the Grantee ceases to be employed by the Company because
the Grantee becomes “disabled”, or if the Grantee becomes disabled within the
period referred to in clause (iv) below, (A) if the Option is an Incentive Stock
Option, the Option may be exercisable within twelve months following the date
Grantee’s employment has ceased or the date the Grantee became disabled,
whichever is later, or (B) if the Option is a Nonqualified Stock Option, the
Committee, in its discretion, may provide that the Grantee’s Options shall be
exercisable for up to three years after the date Grantee’s employment has ceased
or the date the Grantee became disabled, whichever is later.
     (iv) In the event the Grantee ceases to be employed by the Company because
the Grantee is terminated for the convenience of the Company (as determined by
the Committee or the Board in its sole discretion), any Incentive Stock Option
and/or Nonqualified Stock Option exercisable on the date of termination of
employment may be exercised by the Grantee within a period determined by the
Committee, in its discretion, commencing on the date of termination of
employment and continuing for up to three years after the date Grantee’s
employment has ceased.
     (v) For purposes of this Section 5(e) and Sections 6, 7 and 8:
     (A) The term “Company” shall mean the Company and its subsidiary
corporations.
     (B) “Disability” or “disabled” shall mean a Grantee’s becoming disabled
within the meaning of section 22(e)(3) of the Code.
     (f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price for an Option as specified by the Committee (x) in cash, (y) with the

 



--------------------------------------------------------------------------------



 



approval of the Committee, by delivering shares of Company Stock owned by the
Grantee (including Company Stock acquired in connection with the exercise of an
Option, subject to such restrictions as the Committee deems appropriate) and
having an aggregate Fair Market Value for such shares on the date of exercise
equal to the aggregate Exercise Price or (z) by such other method as the
Committee may approve, including attestation (on a form prescribed by the
Committee) to ownership of shares of Company Stock having a Fair Market Value on
the date of exercise equal to the Exercise Price, or payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board. In addition, the Committee may authorize loans by the Company to Grantees
in connection with the exercise of an Option, upon such terms and conditions
that the Committee, in its sole discretion deems appropriate. However, the
Committee may not authorize any loans under this Plan to any of the Company’s
Section 16 Officers as defined by the Securities Exchange Commission and
determined each year by the Company’s Board of Directors. Shares of Company
Stock used to exercise an Option shall have been held by the Grantee for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option. The Grantee shall pay the Exercise Price and the
amount of any withholding tax due and/or the amount of any Fringe Benefit Tax
due (pursuant to Section 10) at the time of exercise. Shares of the Company
Stock shall not be issued upon exercise of an Option until the Exercise Price is
fully paid and any required withholding is made and/or the amount of any Fringe
Benefit Tax is paid by or recovered from the Grantee .
     (g) Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds one hundred
thousand U.S. dollars ($100,000), then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option.
     6. Restricted Stock and Restricted Stock Units Grants
     The Committee may issue or transfer shares of Company Stock to a Grantee
under a Grant of Restricted Stock or Grant Restricted Stock Units, upon such
terms as the Committee deems appropriate. A Restricted Stock Unit shall mean any
unit granted under this Section 6 evidencing the right to receive a share of
Company Stock (or a cash payment equal to the Fair Market Value of a share of
Company Stock) at some future date. The following provisions are applicable to
Restricted Stock and Restricted Stock Units:
     (a) General Requirements. Shares of Company Stock issued or transferred
pursuant to Restricted Stock and Restricted Stock Unit Grants may be issued or
transferred for consideration or for no consideration, as determined by the
Committee. The Committee may establish conditions under which restrictions on
shares of Restricted Stock and Restricted Stock Units shall lapse over a period
of time or according to such other criteria as the Committee deems appropriate
including, without limitation, restrictions based upon the achievement of
specific performance goals. The period of time during which the Restricted Stock
and Restricted Stock Units will remain subject to restrictions will be
designated in the Grant Instrument as the “Restriction Period.” Each Restricted
Stock or Restricted Stock Unit shall provide for vesting not more rapidly than
ratably over a three year period unless the Restricted Stock or Restricted Stock
Unit is also subject to performance restrictions, in which case the minimum
Restriction Period shall be one year.
     (b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Restricted Stock Grant
or issuable or transferable pursuant to a Restricted Stock Unit Grant and the
restrictions applicable to such shares or Restricted Stock Units.
     (c) Requirement of Employment. If the Grantee ceases to be employed by the
Company during the Restriction Period, or if other specified conditions are not
met, the Restricted Stock or Restricted Stock Unit Grant shall terminate as to
all shares covered by the Grant as to which the restrictions have not lapsed at
the close of business on the Grantee’s last day of employment, and those shares
of Company Stock must be immediately returned to the Company. The Committee may,
however, accelerate the termination of the restrictions for all or a portion of
such Restricted Stock or Restricted Stock Unit as it deems appropriate.

 



--------------------------------------------------------------------------------



 



     (d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock or the Restricted Stock
Units except to a Successor Grantee under Section 11(a). Each certificate for a
share of Restricted Stock or Restricted Stock Units shall contain a legend
giving appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Committee may determine that the Company will not issue certificates for
shares of Restricted Stock until all restrictions on such shares have lapsed, or
that the Company will retain possession of certificates for shares of Restricted
Stock until all restrictions on such shares have lapsed.
     (e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period the Grantee shall not have the right to
vote shares of Restricted Stock. During the Restriction Period the Grantee shall
have the right to receive any dividends or other distributions paid on such
shares, subject to any restrictions deemed appropriate by the Committee. Such
dividends, if any, may be paid currently, accrued as contingent cash
obligations, or converted into additional shares of Restricted Stock, upon such
terms as the Committee may establish, including the achievement of specific
performance goals.
     (f) Lapse of Restrictions. All restrictions imposed on Restricted Stock and
Restricted Stock Units shall lapse upon the expiration of the applicable
Restriction Period and the satisfaction of all conditions imposed by the
Committee. The Committee may terminate the restrictions, in its discretion, as
to any or all Restricted Stock Grants, without regard to any Restriction Period,
as specifically set forth in Section 19.
     (g) Recovery of Fringe Benefit Tax – The Grantee of Restricted Stock or
Restricted Stock Units shall reimburse the Company for any Fringe Benefit Tax
payable by the Company with respect to such Restricted Stock or Restricted Stock
Units. The Committee shall have the right to retain possession of the
certificates for shares of Restricted Stock until the Fringe Benefit Tax is paid
by or recovered from the Grantee in accordance with the provisions of
Section 10.
     7. Stock Appreciation Rights
     (a) General Requirements. The Committee may grant SARs to a Grantee
separately or in tandem with any Option (for all or a portion of the applicable
Option). Tandem SARs may be granted either at the time the Option is granted or
at any time thereafter while the Option remains outstanding; provided, however,
that, in the case of an Incentive Stock Option, SARs may be granted only at the
time of grant of the Incentive Stock Option. The Committee shall establish the
base amount of the SAR at the time the SAR is granted. Unless the Committee
determines otherwise, the base amount of each SAR shall be equal to the per
share Exercise Price of the related Option or, if there is no related Option, a
predetermined percentage of the Fair Market Value of a share of Company Stock as
of the date of grant of the SAR, which percentage shall equal 50% or greater of
the Fair Market Value.
     (b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to
a Grantee that shall be exercisable during a specified period shall not exceed
the number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.
     (c) Exercisability. A SAR shall be exercisable during the period specified
by the Committee in the Grant Instrument and shall be subject to such vesting
and other restrictions as may be specified in the Grant Instrument; provided,
however, that the term of the SAR shall not exceed ten years. The Committee may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason. SARs may only be exercised while the Grantee is employed by the Company
or during the applicable period after termination of employment as described in
Section 5(e) for Options. For purposes of the preceding sentence, the rules
applicable to a tandem SAR shall be the rules applicable under Section 5(e) to
the Option to which it relates, and the rules applicable to any other SAR shall
be the rules applicable under Section 5(e) for a

 



--------------------------------------------------------------------------------



 



Nonqualified Stock Option. A tandem SAR shall be exercisable only during the
period when the Option to which it is related is also exercisable.
     (d) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in cash, Company Stock or
a combination thereof. The stock appreciation for an SAR is the amount by which
the Fair Market Value of the underlying Company Stock on the date of exercise of
the SAR exceeds the base amount of the SAR as described in Subsection (a).
     (e) Form of Payment. The Committee shall determine whether the appreciation
in an SAR shall be paid in the form of cash, shares of Company Stock, or a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Company Stock to be
received, shares of Company Stock shall be valued at their Fair Market Value on
the date of exercise of the SAR. If shares of Company Stock are to be received
upon exercise of an SAR, cash shall be delivered in lieu of any fractional
share.
     (f) Recovery of Fringe Benefit Tax – The Grantee of SARs shall reimburse
the Company, for any Fringe Benefit Tax payable by the Company with respect to
such SARs. The amount of Fringe Benefit Tax shall be payable by or recoverable
from the Grantee in accordance with the provisions of Section 10.
     8. Performance Units and Performance Shares
     (a) General Requirements. The Committee may grant Performance Units or
Performance Shares to a Grantee. Each Performance Unit/Share shall represent the
right of the Grantee to receive an amount based on the value of the Performance
Unit/Share, if performance goals established by the Committee are met. A
Performance Unit shall have a value based on such measurements or criteria as
the Committee determines. A Performance Share shall have a value equal to the
Fair Market Value of a share of Company Stock. The Committee shall determine the
number of Performance Units/Shares to be granted and the requirements applicable
to such Units/Shares.
     (b) Performance Period and Performance Goals. When Performance Units/Shares
are granted, the Committee shall establish the performance period during which
performance shall be measured (the “Performance Period”), performance goals
applicable to the Units/Shares (“Performance Goals”) and such other conditions
of the Grant as the Committee deems appropriate.
     (c) Payment with respect to Performance Units/Shares. At the end of each
Performance Period, the Committee shall determine to what extent the Performance
Goals and other conditions of the Performance Units/Shares are met, the value of
the Performance Units (if applicable) and the amount, if any, to be paid with
respect to the number of Performance Units/Shares that have been earned.
Payments with respect to Performance Units/Shares shall be made in cash, in
Company Stock, or in a combination of the two, as determined by the Committee.
     (d) Requirement of Employment. If the Grantee ceases to be employed by the
Company during a Performance Period, or if other conditions established by the
Committee are not met, the Grantee’s Performance Units/Shares shall be forfeited
at the close of business on the Grantee’s last day of employment. The Committee
may, however, provide for complete or partial exceptions to this requirement as
it deems appropriate. If the Grantee ceases to be employed by the Company after
the expiration of a Performance Period but prior to payment, payment shall be
made to the Grantee or the Successor Grantee, if applicable.
     (e) Recovery of Fringe Benefit Tax – The Grantee of Performance Units or
Performance Shares shall reimburse the Company for any Fringe Benefit Tax
payable by the Company with respect to such Performance Units or Performance
Shares. The Committee will have the right to recover such Fringe Benefit Tax
from the cash payable or shares to be allotted to the Grantee. The Committee
shall have the right to withhold allotment of shares in respect of SARs until
such Fringe Benefit Tax is paid by or recovered from the Grantee.

 



--------------------------------------------------------------------------------



 



     9. Phantom Stock
     (a) General Requirements. The Committee may grant Phantom Stock to a
Grantee in such amounts and upon such terms, and at any time and from time to
time, as shall be determined by the Committee.
     (b) Value of Phantom Stock. The Committee shall establish the initial value
of the Phantom Stock at the time of grant which may be greater than, equal to or
less than the Fair Market Value of a share of Company Stock.
     (c) Form and Timing of Payment. The Committee shall determine whether the
Phantom Stock shall be paid in the form of cash, shares of Company Stock or a
combination of the two, in such proportion as the Committee deems appropriate.
Cash payments shall be in an amount equal to the Fair Market Value on the
payment date of the number of shares of Company Stock equal to the number of
shares of Phantom Stock with respect to which payment is made. The number of
shares of Company Stock distributed in settlement of a Phantom Stock Grant shall
equal the number of shares of Phantom Stock with respect to which settlement is
made. Payment shall be made in accordance with the terms and at such times as
determined by the Committee at the time of grant.
     (d) Requirement of Employment. If the Grantee ceases to be employed by the
Company prior to becoming vested or otherwise entitled to payment, the Grantee’s
Phantom Stock shall be forfeited at the close of business on the Grantee’s last
day of employment. The Committee may, however, provide for complete or partial
exceptions to this requirement as it deems appropriate.
     (e) Recovery of Fringe Benefit Tax – The Grantee of Phantom Stock shall
reimburse the Company for any Fringe Benefit Tax payable by the Company with
respect to such Phantom Stock. The Committee shall have the right to withhold
issuance of shares in respect of Phantom Stock until such Fringe Benefit Tax is
paid by or recovered from the Grantee.
     10. Withholding/Recovery of Taxes
     (a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from all Grants paid in
cash, or from other wages paid to the Grantee, any federal, state or local taxes
required by law to be withheld with respect to such Grants. In the case of
Options and other Grants paid in Company Stock, the Company may require the
Grantee or other person receiving such shares to pay to the Company the amount
of any such taxes that the Company is required to withhold with respect to such
Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
     (b) Recovery of Fringe Benefit Tax – All Grants under the Plan shall be
subject to reimbursement by the Grantee to Company of any Fringe Benefit Tax,
wherever payable by the Company – with respect to Options, SARs, Restricted
Stock, Restricted Stock Units, Performance Stock Units, Performance Stock or
Phantom Shares. The Company shall have the right to recover such Fringe Benefit
Tax by deducting such amounts from all Grants paid in cash or from other wages
or compensation paid to the Grantee. In case of Options and other Grants paid in
Company Stock, the Company may require the Grantee or any other person receiving
such shares to pay to the Company the amount of such Fringe Benefit Tax with
respect to such Grants or the Company may deduct from other wages paid by the
Company the amount of any Fringe Benefit Tax payable by the Company with respect
to such Grants.
     (c) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company’s income tax withholding obligation and/or
obligation to pay Fringe Benefit Tax with respect to an Option, SAR, Restricted
Stock, Restricted Stock Units, Performance Units, Performance Shares or Phantom
Stock, any of which is paid in Company Stock, by having shares withheld having
an aggregate

 



--------------------------------------------------------------------------------



 



Fair Market Value up to an amount that does not exceed the required minimum
amount necessary to satisfy the federal (including FICA), state and local tax
liabilities and Fringe Benefit Tax. The election must be in a form and manner
prescribed by the Committee and shall be subject to the prior approval of the
Committee.
     11. Transferability of Grants
     (a) Nontransferability of Grants. Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime. A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution or, with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order (as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the regulations thereunder). When a
Grantee dies, the personal representative or other person entitled to succeed to
the rights of the Grantee (“Successor Grantee”) may exercise such rights which
have not been extinguished by the Grantee’s death. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.
     (b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing,
the Committee may provide in a Grant Instrument that a Grantee may transfer a
Grant to family members or other persons or entities according to such terms as
the Committee may determine; provided that the Grantee receives no consideration
for the transfer of an Option and the transferred Option shall continue to be
subject to the same terms and conditions as were applicable to the Option
immediately before the transfer.
     12. Grants Subject to Code Section 162(m)
     (a) Performance Based Grants. Any Grant to a Grantee who is a “covered
employee” within the meaning of Code Section 162(m), the exercisability or
settlement of which is subject to the achievement of performance goals, shall
qualify as “qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. The performance goals for such a
Grant shall consist of one or more of the business criteria set forth in
Section 12(b), below, and a targeted level or levels of performance with respect
to such criteria, as specified by the Committee in writing prior to (or, in the
event the applicable performance period is one year, within 90 days after
commencement of) the applicable performance period. Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m)(4)(C) of
the Code and regulations thereunder. Performance goals may differ for such
Grants to different Grantees. The Committee shall specify the weighting to be
given to each performance goal for purposes of determining the final amount
payable with respect to any such Grant. The Committee may, in its discretion,
reduce the amount of a payout otherwise to be made in connection with such a
Grant, but may not exercise discretion to increase such amount. All
determinations by the Committee as to the achievement of performance goals shall
be certified in writing prior to payment under the Plan, in the form of minutes
of a meeting of the Committee or otherwise.
     (b) Business Criteria. Unless and until the Committee proposes for
shareholder approval and the Company’s shareholders approve a change in the
general business criteria set forth in this Section, the attainment of which may
determine the amount and/or vesting with respect to Grants, the business
criteria to be used for purposes of establishing performance goals for such
Grants shall be selected from among the following alternatives, each of which
may be based on absolute standards or peer industry group comparatives and may
be applied at various organizational levels (e.g., corporate, business unit,
division):

  (i)   Total shareholder return     (ii)   Stock price increase     (iii)  
Return on equity     (iv)   Return on capital     (v)   Cash flow, including
operating cash flows, free cash flow, discounted cash flow return on investment,
and cash flow in excess of cost of capital     (vi)   Economic value added

 



--------------------------------------------------------------------------------



 



  (vii)   Market share     (viii)   Client/associate satisfaction as measured by
survey instruments     (ix)   Earnings per share     (x)   Revenue Levels    
(xi)   Personal performance     (xii)   Productivity measures     (xiii)  
Diversification of business opportunities     (xiv)   Price to earnings ratio  
  (xv)   Expense ratios     (xvi)   Total expenditures     (xvii)   Completion
of key projects     (xviii)   Employee Retention

     In the event that Code Section 162(m) or applicable tax and/or securities
laws change to permit Committee discretion to alter the governing performance
measures without disclosing to shareholders and obtaining shareholder approval
of such changes and without thereby exposing the Company to potentially adverse
tax or other legal consequences, the Committee shall have sole discretion to
make such changes without obtaining shareholder approval.
     13. Deferrals
     The Committee may permit or require a Grantee to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Grantee by virtue of the exercise of any Option, SAR, or Restricted Stock Units
the lapse or waiver of restrictions applicable to Restricted Stock, the
satisfaction of any requirements or objectives with respect to Performance
Units/Shares or the vesting or satisfaction of any terms applicable to Phantom
Stock. If any such deferral election is permitted or required, the Committee
shall, in its sole discretion, establish rules and procedures for such
deferrals.
     14. Requirements for Issuance or Transfer of Shares
     No Company Stock shall be issued or transferred in connection with any
Grant hereunder unless and until all legal requirements applicable to the
issuance or transfer of such Company Stock have been complied with to the
satisfaction of the Committee. The Committee shall have the right to condition
any Grant made to any Grantee hereunder on such Grantee’s undertaking in writing
to comply with such restrictions on his or her subsequent disposition of such
shares of Company Stock as the Committee shall deem necessary or advisable as a
result of any applicable law, regulation or official interpretation thereof, and
certificates representing such shares may be legended to reflect any such
restrictions. Certificates representing shares of Company Stock issued or
transferred under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.
     15. Amendment and Termination of the Plan
     (a) Amendment. The Committee or the Board of Directors of the Company may
amend or terminate the Plan at any time or from time to time, without obtaining
the approval of the Company’s shareholders, except that the Plan may not be
amended without the approval of the Company’s shareholders(i) to increase the
aggregate number of shares issuable under the Plan (excepting proportionate
adjustments made under Section 3(c) to give effect to stock splits, etc);
(ii) to change the option price of optioned stock (excepting proportionate
adjustments made under Section 3(c); (iii) to change the requirement that the
option price per share of common stock covered by an incentive stock option (but
not a nonqualified stock option) granted under this plan not be less than 100%
of the fair market value of the Company’s common stock on the date such option
is granted; (iv) to extend the time within which Options may be granted or the
time without which a granted Option may be exercised; (v) to change, without the
consent of the Optionee (or the Optionee’s, or the Optionee’s estate’s, legal
representative), any Option previously granted to him or her under the Plan; or
(vi) make any material amendment or other amendment

 



--------------------------------------------------------------------------------



 



if shareholder approval is required by Section 162(m) of the Code or the rules
of the Securities and Exchange Commission or any stock exchange on which Company
Stock is listed.
     (b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Committee or is extended by the Committee with the
approval of the shareholders.
     (c) Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 22(b). The termination of the Plan shall not impair
the power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 22(b) or may be amended by agreement of the Company and
the Grantee consistent with the Plan.
     (d) Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
     16. Funding of the Plan
     This Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Grants under this Plan. In no event shall interest be
paid or accrued on any Grant, including unpaid installments of Grants.
     17. Rights of Participants
     Nothing in this Plan shall entitle any Associate, Non-Employee Director or
other person to any claim or right to be granted a Grant under this Plan, and no
Grant shall entitle any Associate, Non-Employee Director or other person to any
future Grant. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the employ
of the Company or any other employment rights.
     18. No Fractional Shares
     No fractional shares of Company Stock shall be issued or delivered pursuant
to the Plan or any Grant. The Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.
     19. Reorganization, Merger, Consolidation, Sale of Assets or Change of
Control.
     (a) General. Except as otherwise provided in any Grant Instrument or other
agreement approved by the Committee to which any Non-Employee Director or
Associate is a party, in the event that the Company undergoes a Change of
Control, as defined in Section 19(c), each Option, share of Restricted Stock and
other Grant held by a Non-Employee Director shall without regard to any vesting
schedule, restriction or performance target, automatically become fully
exercisable or payable, as the case may be, as of the date of such Change of
Control. In addition to the foregoing, in the event the Company undergoes a
Change of Control or in the event of a corporate merger, consolidation, major
acquisition of property for stock, separation, reorganization or liquidation in
which the Company is a party to and in which a Change of Control does not occur,
the Committee, or the board of directors of any corporation assuming the
obligations of the Company, shall also have the full power and discretion to
prescribe and amend the terms and conditions of any outstanding Grants granted
hereunder. The Committee may remove restrictions on Restricted Stock and
Restricted Stock Units and may modify the performance requirements for any other
Grants. The Committee may provide that Options or other Grants granted hereunder
must be exercised in connection with the closing of such transactions, and that
if not so exercised such Grants will expire. Any such determinations by the
Committee may be made generally with respect to all Grantees, or may be made

 



--------------------------------------------------------------------------------



 



on a case-by-case basis with respect to particular Grantees. Notwithstanding the
foregoing, any transaction undertaken for the purpose of reincorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock shall
not constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation or Change of Control.
     (b) Stock Options. By way of illustration, and not by way of limitation, in
the event of a Change of Control or in the event of corporate merger,
consolidation, major acquisition of property for stock, separation,
reorganization or liquidation in which the Company is a party to and in which a
Change of Control does not occur, the Committee may, without obtaining
shareholder approval (i) in all such events other than a liquidation, cause any
Option then outstanding to be assumed by the surviving corporation in such
corporate transaction; (ii) require the mandatory surrender to the Company by
any Grantee of some (in all such events other than a liquidation) or all of the
outstanding Options held by a Grantee as of a date specified by the Company or
the surviving corporation, in which event the Company or the surviving
corporation shall thereupon cancel such Options and pay to each Grantee an
amount of cash per share equal to the amount that could have been attained upon
the exercise of such Option or realization of the Grantee’s rights to the extent
that such cash is available for distribution to Grantees after payment of all
debt and senior securities of the Company; (iii) in all such events other than a
liquidation, require the substitution of a new Option for some or all of the
outstanding Options held by a Grantee provided that any replacement or
substituted Option shall be equivalent in economic value to the Grantee; or
(iv) in all such events other than a liquidation, make such adjustment to any
such Option then outstanding as the Company deems appropriate to reflect such
merger, consolidation, major acquisition of property for stock, separation,
reorganization or liquidation.
     (c) Definition of Change of Control. For purposes of this Plan, a Change of
Control of the Company shall mean:
     (i) The acquisition by any individual, entity or group within the meaning
of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act” a (“Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either: (A) the then outstanding shares of common stock of the Company (the
“outstanding Corporation Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (X) any acquisition
directly from the Company, (Y) any acquisition by the Company, or (Z) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
     (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company ( a
“Business Combination”), in each case, unless, following such Business
Combination, (A), all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or

 



--------------------------------------------------------------------------------



 



substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(B) no Person ( excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the Company resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the Company resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the board, providing for such Business
Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     20. Effective Date of the Plan
     This Plan will become effective on May 28, 2004, as approved by the
shareholders of the Company on May 28, 2004.
     21. Headings
     Section headings are for reference only. In the event of a conflict between
a title and the content of a Section, the content of the Section shall control.
     22. Miscellaneous
     (a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to associates thereof
who become Associates of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an associate of another corporation who becomes an Associate by reason
of a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation. If substitute Options are granted, the Committee, in its sole
discretion, may determine that such substitute Options shall have an Exercise
Price less than the Fair Market Value of a share of Company Stock on the date of
Grant. The terms and conditions of the substitute Grants may vary from the terms
and conditions required by the Plan and from those of the substituted stock
incentives. The Committee shall prescribe the provisions of the substitute
Grants.
     (b) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with the Sarbanes Oxley Act
of 2002 and all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In particular, and without otherwise limiting the provisions of
this Section 22(b), no Grantee subject to section 16 of the Exchange Act may
exercise any Option or SAR except in accordance with applicable requirements of
Rule 16b-3 or its successors under the Exchange Act. The Committee may revoke
any Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to Grantees. The Committee
may, in its sole discretion, agree to limit its authority under this Section.

 



--------------------------------------------------------------------------------



 



     (c) Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Instruments issued under the Plan shall exclusively be
governed by and determined in accordance with the law of the State of Missouri.
Adopted by Shareholders on May 28, 2004
Amended by the Compensation Committee on December 3, 2007

 